In a representative stockholders’ action, plaintiffs appeal from two orders and from the judgment entered thereon, dismissing the first, second, third, fifth, sixth and ninth causes of action, and requiring the service of an amended complaint with respect to the fourth cause of action set forth in the consolidated complaint herein. Orders and judgment unanimously affirmed, with one bill of ten dollars costs and disbursements. No opinion. Present — Johnston, Adel, Taylor and Lewis, JJ.; Carswell, Acting P. J., not voting. [See post, pp. 821, 827.]